UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 06-1153



SUMARNI FAUZI,

                                                    Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General of the
United States,

                                                    Respondent.




                           No. 06-1641



SUMARNI FAUZI,

                                                    Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General of the
United States,

                                                    Respondent.




On Petitions for Review of Orders of the Board of Immigration
Appeals. (A98-395-530)
Submitted:   October 16, 2006           Decided:   November 21, 2006


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Petitions denied by unpublished per curiam opinion.


Armin A. Skalmowski, Alhambra, California, for Petitioner. Peter
D. Keisler, Assistant Attorney General, M. Jocelyn Lopez Wright,
Assistant Director, Carol Federighi, Senior Litigation Counsel,
Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                - 2 -
PER CURIAM:

               In these consolidated appeals, Sumarni Fauzi, a native

and citizen of Indonesia, challenges two orders of the Board of

Immigration Appeals (Board). In No. 06-1153, Fauzi seeks review of

an order of the Board affirming the immigration judge’s order

denying her applications for asylum, withholding of removal, and

protection under the Convention Against Torture.*                  In No. 06-1641,

Fauzi petitions for review of a Board order denying her motion to

reopen the removal proceedings.

               Fauzi challenges the Board’s denial of withholding of

removal. “To qualify for withholding of removal, a petitioner must

show that [s]he faces a clear probability of persecution because of

h[er] race, religion, nationality, membership in a particular

social group, or political opinion.”                 Rusu v. INS, 296 F.3d 316,

324 n.13 (4th Cir. 2002) (citing INS v. Stevic, 467 U.S. 407, 430

(1984)).        Based    on   our   review    of   the   record,     we    find   that

substantial evidence supports the Board’s holding that Fauzi failed

to meet this standard.

               Fauzi also alleges that the Board erred in denying her

protection under the Convention Against Torture.                     To qualify for

this       protection,   a    petitioner     bears    the   burden    of   proof    of

demonstrating that “it is more likely than not that he or she would



       *
      Fauzi does not challenge the Board’s denial of asylum relief
on the ground that the asylum application was untimely filed.

                                       - 3 -
be tortured if removed to the proposed country of removal.”            8

C.F.R. § 1208.16(c)(2) (2006).          Fauzi failed to make such a

showing.

           Finally, in No. 06-1641, Fauzi challenges the Board’s

denial of her motion to reopen.       We review the denial of a motion

to reopen for abuse of discretion.      INS v. Doherty, 502 U.S. 314,

323-24 (1992); Barry v. Gonzales, 445 F.3d 741, 744 (4th Cir.

2006), petition for cert. filed, __ U.S.L.W. __ (U.S. Sept. 18,

2006) (No. 06-6650).   Denial of a motion to reopen must be reviewed

with   extreme   deference,   since    immigration   statutes   do   not

contemplate reopening and the applicable regulations disfavor such

motions.   M.A. v. INS, 899 F.2d 304, 308 (4th Cir. 1990) (en banc).

This court reverses the Board’s denial of such a motion only if the

denial is “arbitrary, capricious, or contrary to law.”      Barry, 445

F.3d at 745.     We find the Board did not abuse its discretion in

denying the motion to reopen.

           Accordingly, we deny Fauzi’s petitions for review.         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                      PETITIONS DENIED




                                - 4 -